Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 25, 28-30, 36-38, 42, 44, 46-48, 51, 80, 84, 95 and 110-111 are all the claims.
2.	Claims 1, 29-30, 42 and 80 are amended in the Response of 1/12/2021. 
3.	Claim 84 is rejoined and Claim 94 is canceled by way of Examiner’s Amendment set forth below.
4.	Claims 1, 25, 28-30, 36-38, 42, 44, 46-48, 51, 80, 84, 95 and 110-111 are the claims.

Information Disclosure Statement
5.	The IDS’ of 10/28/2020 and 1/12/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 1, 25, 28-30, 36-38, 42, 44, 46-48, 51, 80, 84, 95 and 110-111 as being indefinite  is withdrawn for the pending claims and moot for the canceled claims.
a) The rejection of Claims 1, 25, 28-30, 36-38, 42, 44, 46-48, 51, 80, 84, 95 and 110-111 are indefinite for the recitation “can bind to human and cynomolgus monkey PD-L1” is withdrawn in terms of replacing “can” with “capable of.”


c) The rejection of Claim 42 for the recitation “single domain antibody” which is inconsistent with generic Claim 1 requiring both the VH and VL CDR1-3 is withdrawn. Applicants have deleted the species for “single domain antibody” from the claim.

d) The rejection of Claim 80 for the recitation “antagonizes an interaction” where the meaning of interaction is vague is withdrawn. Applicants have replaced the phrase with “is a PD-L1 antagonist.”

EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in an interview with Jessica Jarecki on 1/26/2021.
The application has been amended as follows: 
Claim 94: (Canceled).
The following is an examiner’s statement of reasons for allowance: The search of the following peptide sequences: LINKED SEQ ID NOS: 4, 5 AND 6; LINKED SEQ ID NOS: 1, 2 AND 3, and SEQ ID NOS: 36, 37, 38, 39, 40, 41, 42, 43, 44, 45 and 46 is found to be free from the art and supported by the specification for the anti-PD-L1 antibody of the invention.


Conclusion
8.	Claims 1, 25, 28-30, 36-38, 42, 44, 46-48, 51, 80, 84, 95 and 110-111 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643